DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: “silicon rubber” (see paragraphs 0010 and 0041) should read “silicone rubber.”  
Appropriate correction is required.
Claim Objections
Claim 6 is objected to because of the following informalities: “silicon rubber” should read “silicone rubber.”  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-12 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “the cup body.” The limitation is indefinite, as it is unclear which cup body is being referenced. It is noted the claim 1 recites wherein each cup section 
Claim 2 recites the limitation “the second end section having a width and a length that greater than the first end section.” The limitation is indefinite, as it is unclear which dimensions of the first end section are being compared to the width/length of the second end section. For purposes of examination, the Examiner will interpret the limitation as follows: “the second end section having a width and a length that are greater, respectively, than a width and a length of the first end section.”
Claim 3 recites the limitation “wherein the first end section has an end that is not connected to the second end section and is curved towards an inward side of the cup body to form a curved section.” The limitation is indefinite, as it is unclear how the end of the first end section is not connected to the second end section. The end of the first end section is part of the first end section, which is previously recited to be connected to the second end section. Furthermore, it is unclear which structure is curved towards an inward side of the cup body (i.e., the first end section or the end of the first end section not connected to the second end section). For purposes of examination, the Examiner will interpret the limitation as follows: “wherein the first end section has an end that is not directly connected to the second end section, wherein the end is curved towards an inward side of the cup body to form a curved section.”
Claim 8 recites the limitation “a lower edge of the two cup sections.” The limitation is indefinite, as it is unclear whether the lower edge is a lower edge of each cup section, a collective lower edge along both cup sections, etc. For purposes of examination, the Examiner will interpret the limitation as follows: “a lower edge of the bra cup structure extending along a bottom edge of each cup section.”

Dependent claims are rejected at least for depending from rejected claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 13, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Avalos-Dessner et al. (herein Avalos-Dessner)(US PG Pub 2009/0247047).
Regarding claim 1, Avalos-Dessner discloses a bra cup structure (see Fig. 1), comprising:
two cup sections (110), each of which comprises:
a cup body (113, 115, see Figs. 1 and 5-7B and paragraphs 0019-0027), which has an outside surface (facing outer fabric layer 111, see Fig. 6) and an inside surface (facing inner fabric layer 117, see Fig. 6), the cup body including a C-shaped padding section (112; see at least Figs. 1 and 5 and corresponding mold portion 313 of Fig. 4), the C-shaped padding section having a thickness that is gradually increased from an edge of the C-shaped padding section toward a central portion so that the inside surface shows a raised C-shaped area (see Figs. 1 and 5-7B, note that C-shaped padding section has a 
an outer covering layer (111), which is set on and covers the outside surface of the cup body (see at least Figs. 6-7B and paragraphs 0019 and 0025); and
an inner lining layer (117), which is set on and covers the inside surface of the cup body, the inner lining layer having a skin contact surface (inner surface configured to contact the wearer’s breast 400/500, see Figs. 7A-7B and paragraphs 0019 and 0025-0027).

Regarding claim 13, Avalos-Dessner further discloses wherein the cup body (113, 115), the outer covering layer (111), and the inner lining layer (117) are combined through press-bonding and include no stitching (see Figs. 3-4 and paragraphs 0020-0024).
It is noted that the recitation of “combined through press-bonding” is a product-by-process limitation. The determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process. That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process. See MPEP 2113. A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art. The method of forming the device is not germane to the issue of patentability of the device itself.

Regarding claim 14, Avalos-Dessner further discloses wherein the inner lining layer (117) comprises elastic fabric (see at least paragraph 0019).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3, as best as can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over Avalos-Dessner, as applied to claim 1 above.
Regarding claim 2, Avalos-Dessner further discloses wherein the cup body (113, 115) includes an outer edge, an inner edge, and a bottom edge (see annotated Fig. 1), the C-shaped padding section (112) being formed of a first end section and a second end section that are connected to each other (see annotated Fig. 1), the first end section being arranged to generally extend along the outer edge, the second end section being arranged to generally extend along the 

    PNG
    media_image1.png
    784
    767
    media_image1.png
    Greyscale


Avalos-Dessner fails to disclose in the embodiment of Fig. 1 wherein the second end section has a width and a length that are greater than the first end section.
However, Avalos-Dessner further discloses wherein one or both of the first and second ends may taper to a greater width (see Fig. 9 and paragraph 0028), so as to provide enhanced 
Therefore, based on Avalos-Dessner’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Avalos-Dessner’s second end to have a width and a length that are greater than the first end section; as doing so would provide enhanced cradling/support in the bridge region of the bra cup structure, and/or would accommodate unevenly sized breasts.

Regarding claim 3, Avalos-Dessner further discloses wherein the first end section has an end (top distal end of the first end section) that is not connected to the second end section (see Fig. 1, the end is not directly connected to the second end section) and is curved towards an inward side of the cup body to form a curved section (see annotated Fig. 1, the top distal end of the first end section is at least slightly curved inwardly so as to form a curved top distal section).

Claims 4-7, as best as can be understood, is rejected under 35 U.S.C. 103 as being unpatentable over Avalos-Dessner, as applied to claim 3 above, in view of Henricksen (US PG Pub 2005/0266770). 
Regarding claim 4, Avalos-Dessner discloses the limitations of claim 3, as discussed above, but fails to further disclose wherein the skin contact surface includes a plurality of embossed pattern sections.
However, Henricksen teaches a bra cup structure (see Figs. 5-6) having a skin contact surface (inner surface of 31) that includes a plurality of raised (i.e., embossed) pattern sections (15, see inner view of Fig. 6 and paragraphs 0019-0020 and 0043), so as to prevent the bra from 
Therefore, based on Henricksen’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Avalos-Dessner’s skin contact surface to include a plurality of embossed pattern sections, as doing so would prevent the bra from sliding down the wearer’s chest while eliminating the need for a tight band encircling the wearer’s torso, thus permitting freedom of breathing and movement for enhanced comfort.

Regarding claim 5, the modified cup structure of Avalos-Dessner (i.e., Avalos-Dessner in view of Henricksen) is further disclosed wherein the embossed pattern sections (15 of Henricksen) are uniformly distributed on the skin contact surface (see Fig. 6 of Henricksen, pattern sections 15 are uniformly distributed on at least a portion of the inner/skin contact surface of cup section 31; it is noted that claim 5 does not require the embossed pattern sections to be uniformly distributed along the entire skin contact surface).

Regarding claim 6, the modified cup structure of Avalos-Dessner (i.e., Avalos-Dessner in view of Henricksen) is further disclosed wherein the embossed pattern sections (15 of Henricksen) are made of silicone rubber (see at least paragraph 0006 of Henricksen).

Regarding claim 7, Avalos-Dessner and Henricksen together teach the limitations of claim 6, as discussed above.
See MPEP 2113. A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art. The method of forming the device is not germane to the issue of patentability of the device itself.

Claim 8, as best as can be understood, is rejected under 35 U.S.C. 103 as being unpatentable over Avalos-Dessner, as applied to claim 1 above, in view of Greenblatt et al. (herein Greenblatt)(US Patent No. 3,814,107).
Regarding claim 8, Avalos-Dessner discloses the limitations of claim 1, as discussed above, but fails to further disclose wherein an edge covering strip is arranged along a lower edge of the two cup sections, the edge covering strip being connected to and fixed on the two cup sections by a first sewing section, the first sewing section including stitching formed on the lower edge of the two cup sections.
Instead, Avalos-Dessner discloses a conventional bra structure having a central gore (140) between the two cup sections (110) and two side straps (120; see Fig. 1 and paragraph 0017).
However, Greenblatt teaches a bra (10) having a pair of cups sections (11, 12) each including a padding section (40), wherein an edge covering strip (17) is arranged along a lower edge of the two cup sections, the edge covering strip being connected to and fixed on the two cup 

    PNG
    media_image2.png
    540
    769
    media_image2.png
    Greyscale

Therefore, based on Greenblatt’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Avalos-Dessner’s bra cup structure to include an edge covering strip is arranged along a lower edge of the two cup sections, the edge covering strip being connected to and fixed on the two cup .

Claims 9-12, as best as can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over Avalos-Dessner and Greenblatt, as applied to claim 8 above, in view of Farino (US Patent No. 5,037,348).
Regarding claim 9, Avalos-Dessner and Greenblatt together teach the limitations of claim 8, as discussed above, but fail to further teach wherein a second sewing section is arranged on the lower edge at a site where the two cup sections are adjacent to each other to connect and fix the two cup sections and the edge covering strip together, the second sewing section having an area that is smaller than the first sewing section.
However, Farino teaches a bra (10) having a pair of cup sections (12, 14), an edge covering strip (39) arranged along and attached to a lower edge of the two cup sections (see Figs. 1-3 and column 3, line 41 – column 4, line 11), and a connector strip (50) arranged on the lower edge at a site where the two cup sections are adjacent to each other to connect and fix the two cup sections and the edge covering strip together (see Fig. 3 and column 4, line 57 – column 5, line 13), the connector strip including a second sewing section (horizontal stitching at 52, see annotated Fig. 3 and column 4, line 57 – column 5, line 13), so as to provide additional transverse stability at the area between and under the wearers’ breasts to support the wearer’s breasts and hold them in place (see column 4, line 57 – column 5, line 13).

    PNG
    media_image3.png
    596
    819
    media_image3.png
    Greyscale

Therefore, based on Farino’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the cup structure together taught by Avalos-Dessner and Greenblatt, so as to include a second sewing section arranged on the lower edge at a site where the two cup sections are adjacent to each other to connect and fix the two cup sections and the edge covering strip together, the second sewing section having an area that is smaller than the first sewing section; as doing so would provide additional transverse stability at the area between and under the wearers’ breasts to support the wearer’s breasts and hold them in place.
As modified, the second sewing section (upper horizontal stitching at 52 of Farino, see Fig. 3 of Farino) would have an area that is smaller than the first sewing section (zigzag stitch 

Regarding claim 10, the modified cup structure of Avalos-Dessner (i.e., Avalos-Dessner in view of Greenblatt and Farino) is further disclosed wherein the second sewing section (upper horizontal stitching at 52 of Farino, see annotated Fig. 3 of Farino) is narrower and shorter than the first sewing section (zigzag stitch section of Greenblatt connecting the strip 17 to the lower edge of the cup sections 11, 12, as seen in annotated Fig. 1 of Greenblatt).
Avalos-Dessner, Greenblatt, and Farino fail to further teach wherein the second sewing section is also denser than the first sewing section.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to pursue the known options within his or her technical grasp, and to experiment with the finite number of stitch density options (i.e., 1st option: 1st sewing section is denser than 2nd sewing section; 2nd option: 2nd sewing section is denser than 1st sewing section; and 3rd option: 1st and 2nd sewing sections have equal density), so as to provide greater stitching security or coverage where desired. See MPEP 2143(I)(E).

	Regarding claim 11, Avalos-Dessner, Greenblatt, and Farino together teach the limitations of claim 10, as discussed above, but fail to specifically teach wherein the second sewing section has a length that is around 0.5-2 centimeters and a width that is around 0.05-0.5 centimeters. Farino depicts a fairly small sewing section (see annotated Fig. 3) but fails to provide any specific dimensions of the second sewing section.
See MPEP 2144.05.

	Regarding claim 12, Avalos-Dessner, Greenblatt, and Farino together teach the limitations of claim 11, as discussed above, but fail to specifically teach wherein the length of the second sewing section is around 1 centimeter and the width is around 0.1 centimeters. As noted above, Farino depicts a fairly small sewing section (see annotated Fig. 3) but fails to provide any specific dimensions of the second sewing section.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have experimented with different ranges of sewing section lengths/widths such that the second sewing section would have a length that is around 1 centimeter and a width that is around 0.1 centimeters, in order to achieve an optimal configuration to accommodate a specific bra, cup, or band size, since discovering the optimum or workable ranges of sewing section lengths/widths involves only routine skill in the art. See MPEP 2144.05

Claim 15, as best as can be understood, is rejected under 35 U.S.C. 103 as being unpatentable over Avalos-Dessner, as applied to claim 3 above, in view of Brownell et al. (herein Brownell)(US PG Pub 2017/0325517).
Regarding claim 15, Avalos-Dessner discloses the limitations of claim 3, as discussed above, but fails to further disclose wherein the C-shaped padding section has the thickest portion having a thickness of 2 centimeters. Instead, Avalos-Dessner discloses wherein the C-shaped padding section has a consistent thickness along its entire length (see paragraphs 0027-0029).
	However, Brownell teaches a bra cup structure (100) having a C-shaped padding section (110) with different portions of variable thickness, including a thickest portion having a thickness of about 2.5-2.7cm (see paragraphs 0019-0034), so as to allow the padding section to lift and support the wearer’s breast without substantially adding volume (see paragraphs 0005-0006 and 0015-0019).
	Therefore, based on Brownell’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Avalos-Dessner’s C-shaped padding section to include different portions of variable thickness, including a thickest portion having a thickness of about 2.5-2.7cm, so as to allow the padding section to lift and support the wearer’s breast without substantially adding volume.
	Brownell fails to specifically teach wherein the thickest portion has a thickness of exactly 2cm. However, Brownell teaches wherein the thickest portion may have a thickness of about 2.5-2.7cm (which is similar in value to 2cm) and also teaches wherein other suitable thicknesses may be used (see paragraph 0019).
	Furthermore, it is noted that Applicant has not provided any criticality for the exact dimension of 2 cm. Paragraph 0040 of Applicant’s specification merely states: “In an 
	Therefore, absent a showing of criticality with respect to the exact thickness of the pad portion, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the thickness of the pad together taught by Avalos-Dessner and Brownell such that the thickest portion would have a thickness of 2 centimeters, as such a modification would have involved a mere change in the size of a component, so as to provide a desired amount of lift, support, and/or comfort, or to accommodate a certain cup size of an intended wearer (see paragraphs 0005-0006 and 0015-0019 of Brownell). A change in size or proportion is generally recognized as being within the level of ordinary skill in the art.  See MPEP 2144.04 (IV)(A). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELYN BRAVO whose telephone number is (571)270-0581.  The examiner can normally be reached on Mon - Fri 9:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOCELYN BRAVO/Primary Examiner, Art Unit 3732